         Case 1:20-cv-08042-PKC Document 26-2 Filed 05/18/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

 LINDA FAIRSTEIN,                                    )
                                                     )
                  Plaintiff,                         )   Case No. 20-cv-00180
                                                     )
         v.                                          )
                                                     )
 NETFLIX, INC., AVA DUVERNAY, and                    )
 ATTICA LOCKE,                                       )
                                                     )
                  Defendants.                        )
                                                     )


                               DECLARATION OF ATTICA LOCKE

       I, Attica Locke, declare as follows:

       1.        I am a novelist and television and film writer and producer. I submit this

declaration in support of my Motion to Dismiss for Lack of Personal Jurisdiction. I am familiar

with the facts herein and make this declaration from my own personal knowledge.

       2.        I have a Bachelor of Arts degree from Northwestern University.

       3.        I am originally from Texas and have been a resident of California since 1995. I

currently live in Los Angeles with my husband and daughter.

       4.        I was one of the writers and producers of the four-part film series When They See

Us (“Series”).

       5.        All of my work on the Series took place in California, including researching and

writing portions of the script.

       6.        I did not travel to Florida in connection with the Series. To the best of my

recollection, I did not contact anyone in Florida in connection with the Series or in my research

and writing of the Series.
        Case 1:20-cv-08042-PKC Document 26-2 Filed 05/18/20 Page 2 of 2




       7.      I did not speak with a reporter from the Florida Courier regarding the Series.

       8.      The Series was distributed by Netflix on its subscription internet streaming

service. I was not involved in and had no control over the distribution of the Series by Netflix.

       9.      I have never lived in Florida, do not own any property in Florida and do not have

any bank accounts in Florida. I do not regularly transact business in Florida. I have traveled to

Florida fewer than three (3) times in the last ten years, in connection with work that was

unrelated to the Series.




Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct.



               California
Executed in ______________
        14
on: May __, 2020
                                              ________________________
                                              Attica Locke
